DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-13, 17-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. (hereinafter “Kato”, US Pat No. 7,489,910) and  in view of Lyalin  et al. (hereinafter “Lyalin “, US Pat No. 2019/0165739).
As per claims 1 and 8, Kato discloses a radio frequency system (see fig. 1) comprising a Doherty power amplification unit (see at least abstract), an antenna array (see fig. 1, ANT 3 & 6), and a micro control unit MCU (see fig. 1, 9); wherein an output 
Kato does not disclose the Doherty amplifier employed for millimeter wave  spectrum communication. However, Lyalin disclose such implementation of Doherty amplifier in a millimeter wave  spectrum communication  (see at least fig. 2-6, 0115 & 0125). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention for Kate to adopt such teaching by Lyalin in order to offer flexibility to networks and enhance user data rates.
Kato disclose an antenna array but not explicitly utilizing beam-forming method. However, Lyalin disclosed such teaching of utilization of beam-forming method to controls a radiation direction of an antenna in the antenna array (see Lyalin 0280). Therefore, if would have been obvious to of ordinary skill in the art at the time of invention for Kato to utilize beam-forming method, as taught by Lyalin, in order to offer flexibility to networks and enhance user data rates.
The improved Doherty amplifier of Kato and Lyalin further disclosed the saturation power of the two power amplifiers is not equal (It is implicit to Doherty amplifiers that the main amplifier and the peak amplifiers are of different 
As per claims 2 and 9, the improved Doherty amplifier of Kato and Lyalin further disclosed an input end of the Doherty power amplification unit is connected to a one-to-two power splitter, and the one-to-two power splitter is connected to each power amplifier (see Kato, fig. 5, 7).
As per claims 3 and 10, the improved Doherty amplifier of Kato and Lyalin further disclosed the two power amplifiers comprise a primary amplifier and a peak amplifier  and the primary amplifier is connected in parallel with the peak amplifier (see Kato fig. 5).
As per claims 4 and 11, the improved Doherty amplifier of Kato and Lyalin further disclosed a plurality of 1/4 wavelength impedance lines (see Kato, fig. 5), wherein a first 1/4 wavelength impedance line is disposed at an output end of the primary amplifier (see Kato, fig. 5, 50), a third 1/4 wavelength impedance line is disposed at an input end of the peak amplifier (see Kato, fig. 5, 43), and after the output end of the primary amplifier is connected to an output end of the peak amplifier by using the first 1/4 wavelength impedance line, the output end of the primary amplifier is further connected to a second 1/4 wavelength impedance line (see Kato, fig. 5, 52).
As per claims 5 and 12, the improved Doherty amplifier of Kato and Lyalin further disclosed the primary amplifier is connected to a first power supply (see Kato, fig. 6, 62), and the peak amplifier is connected to a second power supply (see Kato, fig. 7, 72).
As per claims 6 and 13, the improved Doherty amplifier of Kato and Lyalin further disclosed the first power supply is connected to a first APT circuit (see Kato, fig. 6, 62) 
As per claims 17 and 20, the improved Doherty amplifier of Kato and Lyalin do not explicitly disclosed a ratio of a saturation power of the primary amplifier to the saturation power of the peak amplifier is 1:2. As stated above in claim 1, the improved Doherty amplifier of Kato and Lyalin further disclosed the saturation power of the two power amplifiers is not equal (It is implicit to Doherty amplifiers that the main amplifier and the peak amplifiers are of different size/class/type therein have different saturation powers, which basically is the concept of any Doherty amplifier. Also, see col. 2/ln. 62-col. 3/ln. 5 and col. 12/ln. 33-60). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention for the improved Doherty amplifier of Kato and Lyalin to select amplifiers of  size/class/type to provide ratio of a saturation power of the primary amplifier to the saturation power of the peak amplifier is 1:2 based upon the Doherty amplifier requirements.
As per claim 18, as rejected above in claims 1 and 2. the improved Doherty amplifier of Kato and Lyalin further disclosed the one-to-two power splitter is connected to each power amplifier through the switch controller connected in series to each of the power amplifiers (see fig. 3, 44 & 45).

Claims 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over the improved Doherty amplifier of Kato and Lyalin and further in view of Karthaus (US Pat No. 2013/0027272).

The improved Doherty amplifier of Kato and Lyalin further disclosed such combiner (see fig. Kato, fig. 8, 82 and see Lyalin, fig. 2, 12) but do not disclose that the combiner is of an impedance matching network. However, Karthaus disclose such a combiner, (see claim 6). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention for the improved Doherty amplifier of Kato and Lyalin to utilize the combiner of Karthaus in order to complete provide insolation of all the antenna elements.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over the improved Doherty amplifier of Kato, Lyalin, and Karthaus and further in view of Jiang et al.  (hereinafter “Jiang”, US Pat No. 2018/0323834).
As per claim 19, as rejected above in claims 7 and 14, the improved Doherty amplifier of Kato, Lyalin, and Karthaus do not explicitly disclosed that the antenna array includes multiple rows and multiple columns of antenna array elements. However, Jiang (see 0042) disclosed such antenna array having multiple rows and column. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention for the .

Response to Arguments
Applicant's arguments filed 12/15/21 have been fully considered but they are not persuasive.
The Applicant’s disclosed that, “the cited references, taken alone or in combination, at least fail to disclose or teach a control end of the Doherty power amplification unit and a control end of the antenna array are both connected to the MCU” as recited in claim 1”. In response to the applicant, as rejected above in claim 1, Kato disclose a control end of the Doherty power amplification unit and a control end of the antenna array are both connected to the MCU (see fig. 1), wherein the baseband unit (MCU) output control signals 10 to all circuitries including the amplifiers 2 & 5 (see fig. 3 and 6-7) and the antenna array (see fig. 4). Therefore, the rejection is proper.
The Applicant’s disclosed that, “the cited references, taken alone or in combination, at least fail to disclose or teach the Doherty power amplification unit comprises two power amplifiers, saturation power of the two power amplifiers is not equal, as recited in claim 1”. In response to the applicant, as rejected above in claim 1, Kato disclose the Doherty power amplification unit comprises two power amplifiers (see fig. 1, 2 and 5), saturation power of the two power amplifiers is not equal (see col. 2/ln. 62-col. 3/ln. 5 and col. 12/ln. 33-60, wherein the main amplifier and the peak amplifiers are of different size/class/type therein have different saturation powers); Therefore, the rejection is proper.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Pablo Tran whose telephone number is (571)272-7898.  The examiner normal hours are 9:30 -5:00 (Monday-Friday). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jinsong Hu, can be reached at (571)272-3965. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) System. Status information for
Published applications may be obtained from either Private PAIR or Public PAIR.

For more information about the PAIR system, see httpr//pair-directauspto.gov. Should
You have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.

March 23, 2022


/PABLO N TRAN/Primary Examiner, Art Unit 2643